
	
		II
		109th CONGRESS
		2d Session
		S. 3533
		IN THE SENATE OF THE UNITED STATES
		
			June 16, 2006
			Mr. Coleman introduced
			 the following bill; which was read twice and referred to the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		A BILL
		To require the Department of Homeland Security to carry
		  out certain activities with respect to delivering training in age-appropriate
		  basic life supporting first aid skills to school children, including funding of
		  a program to provide this education to the public.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Community Response System
			 Initiative Act of 2006 or the CRSI Act.
		2.FindingsCongress finds the following:
			(1)Injury remains 1
			 of the top killers in America, effecting over 2,400,000 children who needlessly
			 die each year. Fifty percent of these lives could have been saved if prompt aid
			 were administered prior to the arrival of emergency medical services.
			(2)Part of any
			 comprehensive emergency preparedness plan must include educating the public on
			 how to prepare for and react in an emergency situation.
			(3)The need for
			 citizen-based emergency preparedness training at the community level has never
			 been greater. The Citizen Corps and mayors from across the country agree that
			 educating children in age-appropriate life supporting first aid, including
			 cardiopulmonary resuscitation, the Heimlich maneuver, and blood-borne and
			 biohazardous precautions, is an important component of meeting this need. On
			 June 5, 2006, the United States Conference of Mayors adopted a resolution
			 urging mayors to form a Community Response System Initiative Committee to
			 address this issue.
			(4)Studies have
			 shown that providing children with life supporting first aid skills training
			 increases their willingness to assist others in a medical emergency by 57
			 percent.
			(5)Eighty percent of
			 schools surveyed stated that cardiopulmonary resuscitation training is best
			 provided in a school setting.
			(6)In 2001, 101,537
			 Americans died of unintentional injury deaths.
			(7)In 2003, 479,305
			 Americans died due to heart attacks, which was 1 of every 5 deaths in the
			 United States overall.
			(8)In the United
			 States, 1,200,000 new and recurrent coronary attacks occur each year.
			(9)The National
			 Highway Traffic Safety Administration has concluded that if members of the
			 public learned life supporting first aid, there would be significant
			 potential for reducing the more than 22,000 preventable highway deaths
			 that occur in the United States each year.
			3.Basic life
			 supporting first aid education for children
			(a)DefinitionsIn this section—
				(1)the term
			 age-appropriate means information, education, and skills suitable
			 for the individual to understand and perform;
				(2)the term
			 appropriate municipal entity means an agency of a unit of local
			 government that is an emergency response provider or provides other similar
			 medical services or training, including a fire department, law enforcement
			 agency, hospital, school nurse, or emergency medical services provider;
				(3)the term children means
			 individuals under the age of 18 years enrolled in grades kindergarten through
			 12;
				(4)the term
			 emergency medical professional means an individual certified by a
			 State in emergency medical services;
				(5)the terms
			 emergency response provider and local government have
			 the same meaning as in section 2 of the Homeland Security Act of 2002 (6 U.S.C.
			 101);
				(6)the term
			 life supporting first aid includes cardiopulmonary resuscitation,
			 the use of an automatic external defibrillator, the Heimlich maneuver,
			 blood-borne and biohazardous precautions, bleed control, and other
			 life-sustaining procedures in the event of an emergency; and
				(7)the term
			 selected organization means the organization contracting with the
			 Secretary of Homeland Security under subsection (b).
				(b)AuthorityThe
			 Secretary of Homeland Security, acting through the Chief Medical Officer, shall
			 enter into an agreement with an organization, under which such organization
			 shall provide funds to appropriate municipal entities to provide education and
			 training in life supporting first aid to children, including scene safety
			 procedures.
			(c)EligibilityThe
			 selected organization shall—
				(1)have experience
			 in, and the sole mission of, training individuals (especially children) to be
			 active bystanders, equipped with life supporting first aid skills to assist
			 during emergencies;
				(2)recognize that
			 life supporting first aid techniques are essential to maintaining life before
			 the arrival of emergency response providers;
				(3)use only
			 emergency medical professionals as instructors to teach life supporting first
			 aid techniques to children and adults;
				(4)work with
			 Federal, State, and local government entities and the private sector to
			 highlight the importance of public emergency preparedness and effective
			 emergency response;
				(5)have developed
			 and implemented, before the date of entering a contract under subsection (b), a
			 testing component for evaluation, accountability, and data collection;
			 and
				(6)be an affiliate
			 of the Citizens Corps of the Department of Homeland Security.
				(d)Use of
			 funds
				(1)In
			 generalFunds provided under this section by the selected
			 organization to an appropriate municipal entity shall be used—
					(A)to create
			 age-appropriate educational materials regarding life supporting first aid to be
			 distributed to children;
					(B)to conduct
			 training and clinical instruction of children in life supporting first aid;
			 and
					(C)for data
			 collection and statistical analysis.
					(2)PriorityIn
			 providing funds to appropriate municipal entities under this section, the
			 selected organization shall give priority to emergency medical services, fire
			 departments, law enforcement agencies, hospitals, and school nurses.
				4.Authorization of
			 appropriationsThere are
			 authorized to be appropriated $10,000,000 for each of fiscal years 2007 through
			 2010 to carry out this Act .
		
